DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 06 November 2020.
Claims 1, 9 and 15 are amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 06 November 2020 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments, see pages 7-8, filed 06 November 2020, with respect to the independent claims have been fully considered and are persuasive.  The 101 rejection of 06 May 2020 has been withdrawn. 
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  
“…wherein the user’s input being is obtained via the replicate user interface” should be “…wherein the user’s input is obtained via the replicate user interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2003/0191711 A1 hereinafter Jamison) in view of Rawat et al. (US 2002/0156846 A1 hereinafter Rawat) further in view of Brakensiek et al. (US 9,164,779 B2 hereinafter Brakensiek).
		
Claim 1
A method comprising:
obtaining account-identification data by an intermediary, wherein the account-identification data is associated with an account holder and a merchant; (Jamison discloses the user inputting their user access information used to access the biller website. See at least paragraph [0085].)
establishing communication between an intermediary and the merchant on behalf of the account holder, the establishing includes providing the account-identification data to the merchant to identify the account holder to the merchant; (Jamison discloses their system using the user access information to access the biller website. See at least paragraph [0085].)
via the established communication: 
identifying a user-interaction opportunity element available through the communication, wherein the user interaction opportunity element is a user interface element form the merchant website; (Jamison discloses providing logic of what information will be required for user account creation based on the requirements of the biller website. Jamison discloses the invention then transmitting only information that is required. See at least paragraph [0168]. The combination of these factors means that the system is identifying the account creation input elements and extracting information on which elements are required.)
determining the information requested by the identified user-interaction opportunity element; (See the combination below)
generating a replicate user interface that emulates the user-interaction opportunity element; (See the combination with Brakensiek below.)
obtaining input from a user, wherein the user's input being is obtained via the replicate user interface; (Jamison discloses aggregating information required by the biller’s website for account creation by way of a standard generic form. See at least paragraph [0168]. See the combination with Brakensiek below.)
providing user's input for the user-interaction opportunity element. (Jamison discloses transmitting the provided information that is required by the biller website. See at least paragraph [0168].)

Although Jamison does disclose transmitting only information that is required to a user-interaction element, they might not disclose in detail identifying a user-interactions opportunity element and determining the information requested by the identified user-interaction opportunity element. Rawat teaches traversing over displayed form elements and analyzing text expressions adjacent to the fields in order to populate the form fields with the correct user data. See at least paragraphs [0024] and [0042]-[0053].
It would be obvious to combine the form analyzing system of Rawat to determine the information required in Jamison’s system because Rawat additionally teaches the motivation that it allows for an automated client-based method of filling out electronic forms that does not require any prior mapping or examination of the forms. See at least paragraph [0003].
Although Jamison does disclose collecting user information, they might not explicitly disclose generating a replicate user interface and collecting the user information via the replicate user interface. Brakensiek teaches generating a replicated user 
It would be obvious to generate a replicate user interface and accept information via the replicate user interface because Brakensiek additionally teaches the motivation that the replicate user interface lets a user interact with a user interface with which they are familiar and applying the various functionalities of the user’s user interface. See at least column 1, lines 21-35 and column 4, lines 25-58.
Claim 2
A method of claim 1 wherein the merchant is selected from a group consisting of retailers, service providers, utilities, landlords, insurance companies, lenders, health care providers, leasing companies, banks, and credit card companies. (Jamison discloses their system being used with mortgage payments (i.e. lenders), insurance premium, or utilities. See at least paragraph [0021]. Jamison discloses the merchants being department stores (i.e. retailers), credit card companies, satellite TV providers (i.e. service providers), and banks. See at least Figs. 3 and 4.)

Claim 3
A method of claim 1 wherein the established communication with the merchant is selected from a group consisting of a website, a mobile application ("app"), a payment system, an application programming interface (API), web services, and phone systems. (Jamison discloses communicating by accessing the biller’s website. See at least paragraph [0085].)

Claim 4
A method of claim 1, wherein the establishing includes forming an authenticated session between the intermediary and the merchant by using one or more customer-merchant credentials. (Jamison discloses their system using the user access information to access the biller website. See at least paragraph [0085].)

Claim 5
A method of claim 1, wherein the established communication includes online communication between the intermediary and the merchant. (Examiner notes that online communication with a merchant includes logging into their website. Jamison discloses their system using the user access information to access the biller website. See at least paragraph [0085].)

Claim 6
A method of claim 1, wherein the user-interaction opportunity element includes one or more components of a user-interface (UI) of an online resource of a merchant that provides for user input. (Jamison discloses providing logic of what information will be required for user account creation based on the requirements of the biller website. Jamison discloses the invention then transmitting only information that is required. See at least paragraph [0168]. The combination of these factors means that the system is identifying the account creation UI input elements and extracting information on which elements are required. Examiner notes that a component of a UI could include whether or not an input field is required (i.e. a required flag).)
 
Claim 8
A non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a computing device to perform the method of claim 1. (Jamison discloses physical computers and non-transitory computer-readable storage media such as diskettes, hard disks, compact disks, and tape. See at least paragraph [0101] and Fig. 1.)

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2003/0191711 A1 hereinafter Jamison) in view of Rawat et al. (US 2002/0156846 A1 hereinafter Rawat) further in view of Brakensiek et al. (US 9,164,779 B2 hereinafter Brakensiek) and further in view of Hazelhurst (US 8,498,914 B2 hereinafter Hazelhurst).

Claim 9
A method that facilitates an operation of a universal merchant intermediary between a customer and multiple online merchants, the method comprising: 
generating, by an intermediary, a replicate user interface that emulates a first merchant interface; (See the combination with Brakensiek below.)
obtaining, via the replicate user interface, new or updated information from a customer by the intermediary, the new or updated information being potentially relevant to a customer-merchant relationship between an account holder and at least one of the multiple merchants; (Jamison discloses the customer entering in information necessary to set up a user account at the biller website. See at least [0086]. See the combination with Brakensiek below.)
automatically determining that the new or updated information is relevant to the customer-merchant relationship for a subset of the multiple merchants; (See the combination with Hazelhurst below. See the combination with Rawat below.)
selecting, based on the determination, which of the subset of multiple merchants has communication resources configured to receive the new or updated information; (See the combination with Hazelhurst below.)
establishing communication between the intermediary and the selected subset of multiple merchants on behalf of the account holder by, in part, providing the account-identification data associated with each merchant of the subset of multiple merchants to that associated merchant; (Jamison discloses the system setting up a user account at the biller website using the customer-entered user account information. See at least paragraph [0086].)
automatically providing the new or updated information to each of the selected subset of merchants via their associated established communication. (Jamison discloses the system setting up a user account at the biller website using the customer-entered user account information. See at least paragraph [0086].)

 automatically determining that the new or updated information is relevant to the customer-merchant relationship for a subset of the multiple merchants. Hazelhurst discloses triggering a review for new payee data, determining if the data is sufficient to complete the account module which may require a lookup in the database or navigating to the payee website in order to gather information, and pushing the information to the client. See at least column 9, line 35 – column 10, line 30 and Fig. 3. Hazelhurst discloses repeating this process for each client server. See at least column 9, lines 42-46.
	It would be obvious to implement the data updating system from Hazelhurst into Jamison’s system because Hazelhurst additionally teaches the motivation that their invention motivates more consumers to pay their bills electronically in a way that is least expensive and most convenient for all parties. See at least column 1, lines 51-53.
Although Jamison/Hazelhurst does disclose transmitting only information that is required to a user-interaction element and determining sufficient data for building the account, they might not disclose in detail determining that the information is relevant to the biller website. Rawat teaches traversing over displayed form elements and analyzing text expressions adjacent 
It would be obvious to combine the form analyzing system of Rawat to determine the information required in Jamison’s system because Rawat additionally teaches the motivation that it allows for an automated client-based method of filling out electronic forms that does not require any prior mapping or examination of the forms. See at least paragraph [0003].
Although Jamison does disclose collecting user information, they might not explicitly disclose generating a replicate user interface and collecting the user information via the replicate user interface. Brakensiek teaches generating a replicated user interface for a detected user interface and accepting user input to interact with the replicate user interface. See at least column 1, lines 40-66 and column 5, lines 5-40.
It would be obvious to generate a replicate user interface and accept information via the replicate user interface because Brakensiek additionally teaches the motivation that the replicate user interface lets a user interact with a user interface with which they are familiar and applying the various functionalities of the user’s user interface. See at least column 1, lines 21-35 and column 4, lines 25-58.

Claim 10
Claim 10 is substantially similar to claim 2 and is therefore rejected using similar reasoning.
	
Claim 11
Claim 11 is substantially similar to claim 3 and is therefore rejected using similar reasoning.
	
	
Claim 12
Claim 12 is substantially similar to claim 4 and is therefore rejected using similar reasoning.
	
Claim 13
A method of claim 9, wherein the new or updated information is selected from a group consisting of physical address of the account holder; mailing address; email address; telephone numbers; social media contact information; payment methods or preferences; personal or account information; creating accounts; closing accounts; authorized payers; notification or communication preferences; subscription plans; and service plans. (Jamison discloses the system setting up a user account 

Claim 14
Claim 14 is substantially similar to claim 8 and is therefore rejected using similar reasoning.

	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2003/0191711 A1 hereinafter Jamison) in view of Rawat et al. (US 2002/0156846 A1 hereinafter Rawat) further in view of Brakensiek et al. (US 9,164,779 B2 hereinafter Brakensiek) and further in view of Isaacson (US 2012/0150615 A1 hereinafter Isaacson).
Claim 7
A method of claim 1, wherein the providing the user's input for the user-interaction opportunity element includes: 
generating an application programming interface (API) call based on the user's input, wherein the API call is formatted to simulate a user interaction with an online resource based on the available user-interaction opportunity element;
sending the generated API call to the established communication;
obtaining a response from the merchant confirming a successful reception of the API call.

	Although Jamison does disclose interaction with the biller’s website they do not specifically doing so through an API call. Isaacson teaches generating an API call to enable a giver’s request for a gift amount to a recipient (i.e. user input) and sending that API call to a server. Examiner notes this simulates a user buying and gifting a gift card online. See at least paragraphs [0007]-[0008]. Isaacson also teaches obtaining a notification from the server confirming successful reception of the API call. See at least paragraph [0144] and Fig. 8 where the giver checks the status of their sent gift cards.
It would be obvious to combine using API calls as taught by Isaacson in Jamison’s system because Isaacson teaches that API’s allow communication between a user device and a server. Also, using an API and notifications as taught by Isaacson with the system of Jamison is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2003/0191711 A1 hereinafter Jamison) in view of Lu et al. (US 7,788,603 B2 hereinafter Lu) further in view of Davis (US 2016/0117651 A1 hereinafter Davis) and further in view of Rawat et al. (US 2002/0156846 A1 hereinafter Rawat) further in view of Brakensiek et al. (US 9,164,779 B2 hereinafter Brakensiek).

Claim 15
A non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a computing device to: (Jamison discloses physical computers and non-transitory computer-readable storage media such as diskettes, hard disks, compact disks, and tape. See at least paragraph [0101] and Fig. 1.)
generate a replicate user interface that emulates a merchant user interface; (See the combination with Brakensiek below.)
obtain customer payment information from a customer by an intermediary via the replicate user interface, wherein the customer payment information includes details of a funding source from which the customer authorizes payment therefrom; (Jamison discloses accessing a customer’s account balance 
obtain account-identification data by the intermediary, wherein the account-identification data associates an account holder and a merchant; (Jamison discloses the user inputting their user access information used to access the biller website. See at least paragraph [0085].)
establish online communication between the intermediary and an online resource of the merchant on behalf of the account holder; (Jamison discloses their system using the user access information to access the biller website. See at least paragraph [0085].)
via the online resource of the established communication, initiate a payment to the merchant; (Jamison discloses making bill payments on behalf of customers. See at least paragraph [0084].)
in response to the payment initiation, detect a user-interface (UI) that employs a modal window to accept input payment information and the account-identification data; (See the combination with Lu below.)
automatically determine required information requested by the modal window; (See the combination with Rawat below.)
select relevant portions of the customer payment information based upon the required information; and (Jamison 
automatically provide the relevant portions of the customer payment information and the account-identification data to the UI of the model window. (Jamison discloses transmitting the provided information that is required by the biller website. See at least paragraph [0168]. See the combination with Davis for inputting information into a modal window.)

Although Jamison does disclose establishing communication with a biller and making a payment to the biller on behalf of the customer, they do not disclose in response to the payment initiation, detecting a user-interface (UI) of a third-party payment processor that employs a modal window to accept input about the payment information and the account-identification data, automatically determine required information requested by the modal window, or providing the customer’s payment information and the account-identification data via the UI of the model window. Lu teaches running a query interface software to get a pointer to the service provider interface, browser app, browser, or browser interface. See at least column 14, lines 39-47. Davis teaches sending a message via a dropdown overlay (i.e. detecting a user-interface that employs a modal window) and 
It would be obvious to run a query to obtain interface and browser pointers and combine that into Jamison’s system because Lu additionally teaches that this lets the system locate any of the other interfaces that are presented by the browser. See at least column 14, lines 39-47.
It would be obvious to inputting information into a modal window as taught by Davis to provide payment to the merchant in Jamison’s system via dropdown overlay (i.e. modal window) because Davis teaches that this increases the ease and convenience of electronic payment transactions. See at least paragraph [0012].
Although Jamison does disclose transmitting only information that is required to a user-interaction element, they might not disclose in detail identifying a user-interactions opportunity element and determining the information requested by the identified user-interaction opportunity element. Rawat teaches traversing over displayed form elements and analyzing 
It would be obvious to combine the form analyzing system of Rawat to determine the information required in Jamison’s system because Rawat additionally teaches the motivation that it allows for an automated client-based method of filling out electronic forms that does not require any prior mapping or examination of the forms. See at least paragraph [0003].
Although Jamison does disclose collecting user information, they might not explicitly disclose generating a replicate user interface and collecting the user information via the replicate user interface. Brakensiek teaches generating a replicated user interface for a detected user interface and accepting user input to interact with the replicate user interface. See at least column 1, lines 40-66 and column 5, lines 5-40.
It would be obvious to generate a replicate user interface and accept information via the replicate user interface because Brakensiek additionally teaches the motivation that the replicate user interface lets a user interact with a user interface with which they are familiar and applying the various functionalities of the user’s user interface. See at least column 1, lines 21-35 and column 4, lines 25-58.


Claim 16
Claim 16 is substantially similar to claim 2 and is therefore rejected using similar reasoning.
	
	
Claim 17
Claim 17 is substantially similar to claim 3 and is therefore rejected using similar reasoning.
	
	
Claim 18
A non-transitory computer-readable storage medium of claim 15, wherein the funding source is a selected from a group consisting of credit card, bank account, debit card, loan, line of credit, prepaid cards, charge cards, gift cards and vouchers, money order, direct debit, online payment, cryptocurrencies, EFTPOS payments, wire transfer, electronic funds transfer (EFT), automated clearing house (ACH) payment, or a combination thereof. (Jamison discloses the funding source being a debit card, credit card, stored value card, or any other financial account or bank card including smart cards. See at least paragraph [0087].)

Claim 19
A non-transitory computer-readable storage medium of claim 15, wherein the funding source is a credit or debit owned by or associated with the account holder. (Jamison discloses the account holder also being the customer. See at least paragraph [0117]. Jamison discloses the funding source being a customer’s credit card. See at least paragraph [0084].)

Claim 20
A non-transitory computer-readable storage medium of claim 15, wherein the funding source is a credit or debit owned by or associated with the customer. (Jamison discloses the funding source being a customer’s credit card. See at least paragraph [0084].)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry (US 10,360,551 B1) discloses emulating a point of sale interface on a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/A.H./Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691